            Case 1:17-cv-11730-DJC Document 92 Filed 04/30/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, NADIA
ALASAAD, SUHAIB ALLABABIDI, SIDD
BIKKANNAVAR, JÉRÉMIE
DUPIN, AARON GACH, ISMAIL ABDEL-
RASOUL aka ISMA’IL KUSHKUSH,
ZAINAB MERCHANT, MOHAMMED
AKRAM SHIBLY, MATTHEW WRIGHT,
and DIANE MAYE ZORRI,

              Plaintiffs,
                                                    Civil Action No. 17-cv-11730-DJC
       v.
                                                    Hon. Denise J. Casper
KEVIN McALEENAN, Secretary of the U.S.
Department of Homeland Security, in his
official capacity; JOHN SANDERS, Acting
Commissioner of U.S. Customs and Border
Protection, in his official capacity; and
MATTHEW T. ALBENCE, Acting Director
of U.S. Immigration and Customs
Enforcement, in his official capacity,

              Defendants.


                      ASSENTED-TO MOTION TO FILE UNDER SEAL
                      RECORDS COVERED BY PROTECTIVE ORDER

       Plaintiffs hereby move pursuant to Local Rule 7.2 to file under seal and impound the

following exhibit in support of their motion for summary judgment: Exhibit 47, which comprises

excerpts of records from the TECS database provided in discovery by U.S. Customs and Border

Protection (“CBP”) and from a Homeland Security Investigations Digital Forensic Report

provided in discovery by U.S. Immigration and Customs Enforcement (“ICE”). In support of this

motion, Plaintiffs assert as follows:

       1.       Pursuant to Fed. R. Civ. P. 26(c), on September 18, 2018, this Court adopted the

parties’ protective order governing discovery in this case. ECF No. 69. The protective order

                                                1
            Case 1:17-cv-11730-DJC Document 92 Filed 04/30/19 Page 2 of 4



provides that a party may designate records produced in discovery as confidential, id. § 1(a)–(b),

and establishes a procedure for the parties to resolve disputes over the proper scope of such

designations, id. § 3. The protective order further provides that “[i]f a party’s pleadings, briefs,

exhibits thereto, or other court papers (“papers”) contain Covered Information, that party shall

file a complete copy of such papers under seal.” Id. § 6(a).

       2.       In discovery, Defendants marked certain records as confidential and subject to

protective order. Following the close of discovery, Plaintiffs challenged certain of those

designations via letter to Defendants, and the parties negotiated a mutually agreeable resolution

whereby certain records were removed from the coverage of the protective order and others

remain.

       3.       Exhibit 47 to Plaintiffs’ Motion for Summary Judgment comprises records that

are material to Plaintiffs’ motion and that the parties have agreed should remain confidential

under the protective order. Specifically, Exhibit 47 comprises excerpts of records from the TECS

database provided by CBP and from a Homeland Security Investigations Digital Forensic Report

provided by ICE. These are records created by Defendants describing interactions with Plaintiffs

at the U.S. border, including details about searches of Plaintiffs’ electronic devices.

       4.       These records should remain subject to the protective order and be filed under

seal because they include information that is covered by the Privacy Act (including information

about persons other than the Plaintiffs) and personally identifiable information about Plaintiffs

and others that is sensitive and could, if released, expose these individuals to harm. Certain of

these records also include Defendants’ narrative descriptions of information their officers

observed during the search of the contents of several of Plaintiffs’ cell phones, which this action

seeks to expunge. See Pls. Exh. 47 at Bates 340, 351, 355, 359, 691, 711, 849, 873, 878; see also



                                                  2
            Case 1:17-cv-11730-DJC Document 92 Filed 04/30/19 Page 3 of 4



ECF No. 7 (Am. Compl.) at Prayer for Relief § I (seeking expungement of “all information

gathered from, or copies made of, the contents of Plaintiffs’ electronic devices”). Public release

of that information would effect the very harm that this suit is intended to address.

       5.       Pursuant to an agreement with opposing counsel, the characterizations of the

contents of these records that appear in the Plaintiffs’ Statement of Undisputed Material Facts

(“SUMF”) and Plaintiffs’ Memorandum in Support of Their Motion for Summary Judgment

(“MSJ Brief”) are not subject to the protective order, and therefore the SUMF and MSJ Brief are

not being filed under seal.

       6.       As discussed with this Court’s Courtroom Clerk via telephone on April 29, 2019,

Plaintiffs are delivering a copy of the sealed material to this Court via hand delivery on CD.

       WHEREFORE, Plaintiffs request that this motion be granted, and that Plaintiffs be

permitted to file Exhibit 47 to their Motion for Summary Judgment under seal. Counsel for

Defendants has assented to the relief sought in this motion.

Respectfully submitted:                                              Dated: April 30, 2019

Adam Schwartz *                   /s/Esha Bhandari                  Jessie J. Rossman
Sophia Cope*                      Esha Bhandari*                    BBO #670685
Saira Hussain*                    Hugh Handeyside*                  Matthew R. Segal
ELECTRONIC FRONTIER               Nathan Freed Wessler*             BBO #654489
FOUNDATION                        AMERICAN CIVIL                    AMERICAN CIVIL
815 Eddy Street                   LIBERTIES UNION                   LIBERTIES UNION
San Francisco, CA 94109           FOUNDATION                        FOUNDATION OF
(415) 436-9333 (phone)            125 Broad Street,                 MASSACHUSETTS
(415) 436-9993 (fax)              18th Floor                        211 Congress Street
adam@eff.org                      New York, NY 10004                Boston, MA 02110
sophia@eff.org                    (212) 549-2500 (phone)            (617) 482-3170 (phone)
saira@eff.org                     (212) 549-2583 (fax)              (617) 451-0009 (fax)
                                  ebhandari@aclu.org                jrossman@aclum.org
                                  hhandeyside@aclu.org              msegal@aclum.org
                                  nwessler@aclu.org

                                                                    *Admitted pro hac vice
                                                                    Counsel for Plaintiffs

                                                 3
         Case 1:17-cv-11730-DJC Document 92 Filed 04/30/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that on April 30, 2019, a copy of the foregoing was filed electronically via the

Court’s ECF system, which effects service upon counsel of record. I also certify that a copy of

the exhibit to be filed under seal will be sent to counsel for Defendants on the same date on CD

via UPS next day delivery.


                                                     /s/ Esha Bhandari
                                                     Esha Bhandari




                                                 4
